I*
                  ExwnW            PD-0898-15
c
                                       TocWs X)tit
     VAo^ovg-to p^-^xvd T\Twe.         ~>1\^ \Q\ 30\^>

                                        c-^Aims
                                                    SL*.
                                                   +Eba^


                                               W^,.
                                   ^apmvs va-Wy^
                                       ^id^^5\av.„

C     -\o s?aA; MK\S \fcVter as^°y -for cxvn




                FILED IN


               JUL 2 1 2015
                                   ^J3J4^       ^*6&^



            -rnjef^costa, Gierlc
                                          RzcBvnm
                                      •XWR^Q^mmAL APPEALS
                                          lOTT^ZDUr

                                        -AteMcostarGteffr